Citation Nr: 1103101	
Decision Date: 01/25/11    Archive Date: 02/01/11

DOCKET NO.  07-32 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a compensable rating for appendectomy with 
postoperative history of adhesions and bladder dysfunction.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1943 to March 1946, 
as shown on his separation form.  The Veteran also claims 
additional active service.

This appeal comes before the Board of Veterans' Appeals (Board) 
from a May 2007 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  
However, the RO in Atlanta, Georgia, currently has jurisdiction 
over the Veteran's claim.

The issues of entitlement to service connection for a hip 
disability and a back disability have been raised by the 
record, but have not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction, and those claims are referred to 
the AOJ for appropriate action.  

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

Although the Board regrets the delay, additional development is 
needed prior to further disposition of the Veteran's claim.

The Veteran has expressed disagreement with the assignment of a 0 
percent rating for his service-connected appendectomy residuals, 
which include an adhesion scar and bladder dysfunction.  Although 
most of the evidence submitted by the Veteran throughout the 
course of this appeal pertains to disabilities not currently on 
appeal, he did indicate in an attachment to his October 2007 
substantive appeal that he takes medication every evening for 
bladder dysfunction and that, without that medication, he cannot 
contain his urine.

A review of the record shows that the Veteran was most recently 
afforded a VA QTC examination in September 2007, at which time 
the Veteran reported no urination problems at night, no urinary 
incontinence, and no limitations due to his bladder dysfunction.  

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2010); Robinette v. Brown, 8 Vet. 
App. 69 (1995).  When available evidence is too old for an 
adequate evaluation of the Veteran's current condition, VA's duty 
to assist includes providing a new examination.  Weggenmann v. 
Brown, 5 Vet. App. 281 (1993).  Here, the Veteran's last VA 
examination is somewhat stale and he has provided lay evidence of 
a worsening condition since the date of the last examination.  
Specifically, the Veteran has indicated that he is incontinent 
without medication.  Because there may have been a significant 
change in the Veteran's condition, the Board finds that he should 
be afforded a new examination.  

Additionally, the Board finds that a new examination is warranted 
on the basis that the September 2007 QTC examiner's report 
contained insufficient detail.  38 C.F.R. § 4.2 (2010).  The 
examiner failed to discuss the presence and nature of any 
adhesions, and whether the Veteran's bladder dysfunction required 
the use of absorbent materials, which could support entitlement 
to a higher rating.  The Board also observes that there is no 
indication that the Veteran's claims file was reviewed at the 
time of the September 2007 examination.  To ensure a thorough 
examination and evaluation, the Veteran's disability must be 
viewed in relation to its history.  38 C.F.R. § 4.1 (2010).  
Therefore, on remand, the Veteran should be afforded a new VA 
examination that includes a review of the claims folder and 
addresses all relevant rating criteria.

Finally, it appears that there are outstanding medical records.  
In an attachment to his October 2007 substantive appeal, the 
Veteran indicated that he was being prescribed medication for his 
bladder dysfunction.  However, there are no treatment records in 
the claims file relating to this disability.  On remand, VA 
should clarify whether the Veteran is receiving treatment from a 
VA physician or a private physician for his appendectomy 
residuals, and take the necessary steps to obtain those records.  
Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited 
handling is requested.

1.	After obtaining the necessary 
authorization from the Veteran, obtain and 
associate with the claims folder any 
private medical records dated since May 
2005 from any private medical provider who 
treated him for his service-connected 
appendectomy residuals, to include bladder 
dysfunction and adhesion scars.  All 
attempts to secure those records must be 
documented in the claims folder.  If any 
records cannot be obtained after 
reasonable efforts have been made, issue a 
formal determination that such records do 
not exist or are unavailable.  Then, 
notify the Veteran and associate the 
notice in the record.  

2.	Obtain and associate with the claims 
folder all medical records from any VA 
Medical Center where the Veteran received 
treatment from May 2005 to the present.

3.	After obtaining the above records, 
schedule the Veteran for a VA examination 
to determine the current nature and 
severity of his service-connected 
appendectomy residuals.  The examiner 
should comment on the presence and nature 
of any adhesions and scars.  The examiner 
should state whether the use of absorbent 
materials is required for bladder 
incontinence, and, if so, how often the 
materials must be changed.  The examiner 
should also describe the severity of 
urinary frequency or incontinence during 
the daytime and frequency or incontinence 
during the night.  The claims folder 
should be reviewed by the examiner and 
that review should be indicated in the 
examination report.  The rationale for all 
opinions should be provided.

4.	Then, readjudicate the claim.  If the 
benefit sought on appeal remains denied, 
issue a supplemental statement of the case 
and allow the appropriate time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


